            Case 1:19-cr-00002-RC Document 29 Filed 03/04/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
      v.                                   ) CRIMINAL NO. 1:19-cr-00002 (RC)
                                           )
BENG SUN KOH,                              )
                                           )
                  Defendant.               )
__________________________________________)

                  NOTICE OF COMPLIANCE WITH PARAGRAPH 5
                OF THE ORDER SETTING CONDITIONS OF RELEASE

       Defendant Micheal Beng Sun Koh (“Mr. Koh”), by and through counsel, respectfully

notifies the Court that Counsel for Mr. Koh has complied with the requirement to provide a copy

of Mr. Koh’s Declaration and the Court’s Order of Release to the embassies of Singapore and

Vietnam pursuant to paragraph 5 of this Court’s February 27, 2019 Order Setting Conditions of

Release, ECF No. 24. Copies of Counsel’s communications to the staff of each respective

embassy were provided to the Pretrial Services Agency for the District of Columbia on February

28, 2019.


Date: March 4, 2019                 Respectfully submitted,

                                           /s/ Jason Silverman
                                           Jason Silverman, D.C. Bar No. 471673
                                           Melissa Gomez-Nelson, D.C. Bar No. 984471
                                           Matthew A. Lafferman, D.C. Bar No. 1026794
                                           Dentons US LLP
                                           1900 K Street Northwest
                                           Washington, DC 20006
                                           (202) 496-7500 telephone
                                           (202) 496-7756 fax

                                           Counsel for Defendant Micheal Beng Sun Koh


                                              1
          Case 1:19-cr-00002-RC Document 29 Filed 03/04/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice was delivered via the Court’s

electronic filing system to Jeffrey Pearlman and Jolie F. Zimmerman, counsel for the

Government, this 4th day of March, 2019.


                                                /s/ Jason Silverman
                                                Jason Silverman




                                            2
